Case 3:20-cv-02382-AET-ZNQ Document 26 Filed 08/03/20 Page 1 of 6 PagelD: 443

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

HATIKVAH INTERNATIONAL ACADEMY
CHARTER SCHOOL,

Plaintiff Civil Action No. 20-2382 (AET) (ZNQ)

v: MEMORANDUM OPINION

EAST BRUNSWICK TOWNSHIP BOARD
OF EDUCATION, et al.,

Defendants.

 

 

This matter comes before the Court upon Plaintiff Hatikvah International Academy Charter
School’s (“Hatikvah”) Motion for Authorization to File Verified Complaint Under Seal (the
“Motion”). (Mot., ECF No. 13.) Hatikvah seeks to have its Complaint and supporting exhibits
permanently sealed in compliance with the Federal Family Educational Rights and Privacy Act,
20 U.S.C. section 1232g (“FERPA”) and N.J. Administrative Code section 6A:32-7.1. (Moving
Br. 2, ECF No. 13-2.) The Motion is unopposed.

“Education records” are materials that “contain information directly related to a student”
and “are maintained by an educational agency or institution or by a person acting for such agency
or institution.” 20 U.S.C. § 1232g(a)(4)(A). With exceptions not relevant here, FERPA prohibits
education agencies from disclosing students’ personally identifiable information (“PII”) without
the prior written consent of a parent. Jd. § 1232g(b)(1). An educational institution may release the
records without parental consent “after the removal of all personally identifiable information
provided that the educational agency or institution or other party has made a reasonable

determination that a student’s identity is not personally identifiable, whether through single or
Case 3:20-cv-02382-AET-ZNQ Document 26 Filed 08/03/20 Page 2 of 6 PagelD: 444

multiple releases, and taking into account other reasonably available information.” 34 C.F.R.
§ 99.31(b)(1).

New Jersey’s regulations are stricter, The New Jersey Administrative Code defines
“student record” as “information related to an individual student gathered within or outside the
school district and maintained within the school district, regardless of the physical form in which
it is maintained.” N.J. Admin. Code § 6A:32-2.1 (emphasis added). “Essential in this definition is
the idea that any information that is maintained for the purpose of second-party review is
considered a student record,” Jd. “Although the federal regulations, specifically 34 C.F.R.
§ 99.31(b), permit disclosure of redacted education records to third parties without parental
consent when all PI] is removed, FERPA does not mandate such disclosures,” and states are not
precluded from adopting stricter privacy protections. L.R. v. Camden City Pub. Sch. Dist., 171
A.3d 227, 244 (NJ. App. Div. 2017). Thus, even redacted documents that may be properly
disclosed under FERPA, may still be protected student records under New Jersey law. /d. at 243:
see also L.R. v. Camden City Pub. Sch. Dist., 213 A.3d 912, 917 (NJ. 2019) (Patterson, J.,
concurring) (decision of the Appellate Division affirmed by an equally divided Court).

Any item filed with the Court is considered a “judicial record.” In re Cendant Corp., 260
F.3d 183, 192 (Gd Cir. 2001). “[D]istinct from the District Court’s ability to protect discovery
materials under {Federal Rule of Civil Procedure (“Rule”)] 26(c), the common law presumes that
the public has a right of access to judicial materials.” In re Avandia Mktg., Sales Practices & Prod.
Liab, Litig., 924 F.3d 662, 672 (3d Cir. 2019). “[T]he strong presumption of openness inherent in
the common law right of access ‘disallows the routine and perfunctory closing of judicial
records.’” Id. at 677 (quoting Jn re Cendant Corp., 260 F.3d at 193-94). To overcome the

‘ presumption, the party seeking to have the records sealed “must demonstrate that the material
Case 3:20-cv-02382-AET-ZNQ Document 26 Filed 08/03/20 Page 3 of 6 PagelD: 445

contains the type of information that courts will protect and that there is good cause for [the] order
....” Inve Gabapentin Patent Litig., 312 F. Supp. 2d 653, 664 (D.N.J. 2004). “Good cause is
established if there is a showing that disclosure will result in a clearly defined and serious injury
to the party seeking to overcome the presumption of access.” Id.; see also Miller vy. Indiana Hosp.,
16 F.3d 549, 551 (3d Cir. 1994) (quoting Publicker Indus., Inc. v. Cohen, 733 F.2d 1059, 1071 (3d
Cir,1984)), In delineating the injury to be prevented, it is essential for the party seeking the seal to
be specific; “[b]road allegations of harm, bereft of specific examples or articulated reasoning, are
insufficient.” In re Cendant Corp., 260 F.3d at 194. “[C]areful factfinding and balancing of
competing interests is required before the strong presumption of openness can be overcome by the
secrecy interests of private litigants.” In re Avandia Mktg., Sales Practices & Prod. Liab. Litig.,
924 F.3d at 673 (quoting Leucadia, Inc. v. Applied Extrusion Techs., Inc., 998 F.2d 157, 167 (3d
Cir. 1993)).

Before court filings may be sealed, Local Civil Rule 5.3(6) requires the Court to consider
and make findings on each of the factors set out in Local Civil Rule 5.3(3). Those factors are:

(a) the nature of the materials or proceedings at issue;

(b) the legitimate private or public interest which warrant the relief
sought;

(c) the clearly defined and serious injury that would result if the
relief sought is not granted;

(d) why a less restrictive alternative to the relief sought is not
available;

(e) any prior order sealing the same materials in the pending action;
and

(f) the identity of any party or nonparty known to be objecting to the
sealing request.

L. Civ. R. 5.3.
Case 3:20-cv-02382-AET-ZNQ Document 26 Filed 08/03/20 Page 4 of 6 PagelD: 446

Considering the first factor, the nature of the materials or proceedings at issue, notably, the
Court maintains federal question jurisdiction under 28 U.S.C. § 1331, because this action was filed
in federal court under the Individuals with Disabilities Education Act, 20 U.S.C. § 1415()).
(Compl. ff 1, 28-38.) “[F]ederal jurisdiction demands not only a contested federal issue, but a
substantial one, indicating a serious federal interest in claiming the advantages thought to be
inherent in a federal forum.” Grable & Sons Metal Products Inc. v. Darue Eng’ & Mfe., 545 US.
308, 313 (2005) (citations omitted). “[T]he federal issue will ultimately qualify for a federal forum
only if federal jurisdiction is consistent with congressional judgment about the sound division of
labor between state and federal courts governing the application of § 1331.” Jd. at 313-14. Ina
federal forum concerning an action that arises under well-pleaded federal question jurisdiction, the
Court will appropriately apply federal law in accordance with congressional intent to place IDEA
actions into such a forum. For this reason, the Court will accord with FERPA, not the New Jersey
Administrative Code. FERPA permits for redaction of PII, and the Court will instruct Hatikvah to
redact any PII from the Complaint before filing it on the public docket. Adherence to FERPA will
not cause serious injury to the student at issue, is a less restrictive alternative to sealing the entire
Complaint, and averts depriving the public of its legitimate interest in the proceedings. Exhibit B
is a letter petition for due process, Exhibit D is the Board’s formal petition for a due process
hearing, Exhibit G is an Order Granting Emergency Relief, Exhibit K is the Board’s “Supplemental
Brief on Issue of Mootness,” Exhibit M is the “Description of Instructional Practices Template,”
and various legal documents submitted on appeal in state court by Hatikvah. It is practicable that
these exhibits can be redacted according to the prescribed restrictions in FERPA.

Exhibit H is a missive from the Director of the Office of Special Education Programs which

explains findings concerning an on-site visit, Exhibit I contains the New Jersey Department of
Case 3:20-cv-02382-AET-ZNQ Document 26 Filed 08/03/20 Page 5 of 6 PagelD: 447

Education, Office of Charter and Renaissance School “Performance Framework” (updated July
2017), Exhibit J is the Charter and Renaissance School “Transportation Procedures” (dated
September 2014), Exhibit L is a “Final Decision Approving Settlement.” They need not be
redacted and shall be refiled.

Exhibit A details the students Individualized Education Program (“IEP”); Exhibits C and
E are transcripts of the administrative proceedings; and Exhibit F contains two letters detailing the
parents’ financial status. Due to the substantial redacting that would be required in relation to the
exhibits, the Court finds redacting the exhibits impractical, and they will be sealed.

To the extent Hatikvah is concerned about noncompliance with the New Jersey
Administrative Code under L.R. v. Camden City Public School District, the decision specifically
contemplates public access pursuant to a court order such as this one. 171 A.3d 227, 246 (N.J.
App. Div. 2017), aff'd 213 A.3d 912 (N.J. 2019) (contemplating that “non-qualifying
organizations and persons” could “gain access to appropriately-redacted versions” of records under
N.J. Admin. Code 6A:32-7.5(e)(15), which permits access “upon the presentation of a court
order[. |’)

For the reasons stated above and for other good cause shown,

IT IS on this Bay of August, 2020

ORDERED that Hatikvah’s Motion to Permanently Seal the Complaint (ECF No. 13) is
DENIED as to the Complaint and Exhibits B, D, G, K, and M; Hatikvah shall file copies of said
items within thirty (30) days of entry of this order; and it is further

ORDERED that Exhibits H, I, J, and L, need not be redacted nor sealed, and Hatikvah

shall file unredacted copies within thirty (30) days of entry of this order; and it is further
Case 3:20-cv-02382-AET-ZNQ Document 26 Filed 08/03/20 Page 6 of 6 PagelD: 448

ORDERED that Plaintiff Hatikvah International Academy Charter School’s Motion to

Permanently Seal the Complaint (ECF No. 13) is GRANTED as to Exhibits A, C, E, and F; these

exhibits shall be permanently sealed.

AN / ’ }

pe eg Oe
ZAI N. QURAISHI
UNIrED STATES MAGISTRATE JUDGE
